IN THE COMMONWEALTH COURT OF PENNSYLVANIA


West Penn Allegheny Health                    :
System, Inc. and BrickStreet                  :
Administration Services,                      :
                  Petitioners                 :
                                              :
              v.                              :
                                              :
Workers’ Compensation Appeal                  :
Board (Cochenour),                            :   No. 85 C.D. 2020
                 Respondent                   :   Submitted: October 23, 2020



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge1
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION
BY JUDGE FIZZANO CANNON                           FILED: April 16, 2021

              West Penn Allegheny Health System, Inc. (Employer) petitions for
review from the December 16, 2019, decision and order of the Workers’
Compensation Appeal Board (Board) affirming in material respects the August 22,
2018, decision and order of the Workers’ Compensation Judge (WCJ), who granted
the Claim Petition of Eda Cochenour (Claimant). Upon review, we affirm in part
and reverse in part.
                                     I. Background
              Employer issued a medical-only Notice of Temporary Compensation
Payable after Claimant reported neck and back injuries resulting from a September

       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
14, 2016, incident on Employer’s parking shuttle. Reproduced Record (R.R.) at
253a. Thereafter, Claimant filed a Claim Petition seeking temporary total disability
(TTD) benefits as of September 20, 2016, for cervical, thoracic, and lumbar spine
injuries resulting from the incident. Id. at 1a-4a. On November 30, 2016, after an
initial hearing on the Claim Petition, Employer issued a Notice Stopping Temporary
Compensation and a Notice of Claim Denial asserting that Claimant’s injuries had
not occurred within the course and scope of employment. Id. at 334a-37a.
             Claimant testified that she was employed by Employer as a nurse
diabetes navigator earning $101,700 annually. R.R. at 40a. Claimant’s position
involved walking, standing, bending, and sitting. Id. On the morning of September
14, 2016, Claimant was traveling to her job at the hospital in an Employer-provided
shuttle bus from a parking garage where she had an Employer-assigned parking
space. Id. at 42a. Claimant contended that during the ride, the bus turned a corner
to the left, hit a curb, bounced across the lanes in the street, and hit a curb on the
other side of the street. Id. at 41a & 55a. Claimant was jostled but did not fall out
of her seat. Id. at 56a.
             Claimant did not immediately feel any symptoms following the shuttle
incident. R.R. at 42a. Two days later, on a Friday when she was not working,
Claimant felt spasms and numbness in her legs, numbness in her arms, weakness, a
neckache, and a headache. Id. at 43a. Claimant reported the shuttle incident and her
condition to Rose Scalla, a manager, when she returned to work on Monday,
September 19, 2016. Id.
             Claimant reported to Employer that she believed the shuttle driver on
the date of injury was a younger-looking African-American male, but she
remembered nothing else specific about him. R.R. at 85a-87a. Claimant reviewed


                                          2
two videos of footage from the day of the incident provided by the shuttle company
but did not recognize herself in either video. Id. at 87a. She also recalled that the
shuttle she was on took a different route than it usually took the day of the incident.
Id. at 91a. In terms of pinpointing when the incident occurred, Claimant usually
began her work shift at 7:00 a.m. and it took her at least five minutes to get from the
shuttle drop off point to the time clock in her work area. Id. at 89a & 92a. Exhibit
C-5 in the record is her timecard, which states that she clocked in that day at 6:57
a.m. See WCJ Decision, 8/22/18, at 9; Certified Record (C.R.) #9.
             Claimant’s condition made it difficult for her to walk and drive and she
went out of work as of the next day, September 20, 2016. R.R. at 44a-45a. Claimant
treated with her primary care physician, Dr. Schogel, and Dr. Alcala, a panel
orthopedist, who both kept her out of work through October 26, 2016. Id. at 46a-
47a & 49a-50a. When Claimant returned to work in October 2016, Dr. Alcala
restricted her to working four hours a day, and Claimant also missed several days
due to her condition, causing some lost wages. Id. at 47a-48a. Subsequently,
Claimant underwent a laminectomy in March 2017 and was out of work until she
returned to work in mid-August on modified sedentary duty, full time with no
ongoing wage loss. Id. at 204a-06a & 210a. Claimant received sporadic short-term
and long-term disability payments while she was out of work. Id. at 212a-13a.
             Dr. Gary Schmidt, M.D., a board-certified orthopedic surgeon,
performed a laminectomy on Claimant and still treats her. R.R. at 273a & 278a. Dr.
Schmidt testified that he saw and examined Claimant for the first time on November
29, 2016, after she had been referred to him by Dr. Alcala. Id. at 50a-51a & 268a-
69a. At that time, Claimant was back to work on a part-time basis, but Dr. Schmidt
took her out of work entirely due to her condition. Id. at 270a. Dr. Schmidt testified


                                          3
that, given Claimant’s account of the incident, her age-appropriate degenerative
changes in the neck and back, and her history of fibromyalgia, it was reasonable that
she did not note severe pain until two days after the incident. Id. at 283a, 300a, &
304a. Dr. Schmidt opined that the September 14, 2016, incident caused Claimant to
sustain disabling work-related injuries in the nature of an exacerbation of underlying
spondylosis at C5-6 and stenosis at L4-5. Id. at 277a-78a.
             Employer’s medical witness, Dr. Thomas Kramer, M.D., testified that
he diagnosed Claimant with lumbar and cervical sprain/strain injuries, but was
skeptical whether her injuries were work-related because he knew of no evidence of
the incident other than her statement. R.R. at 436a & 444a-54a. However, Dr.
Kramer did not deny that an injury occurred in some manner and acknowledged that
pain and inflammation from such an injury can take several days to become
symptomatic. Id. at 459a-60a.
             Employer also presented Barbara Thon, a senior paralegal in
Employer’s legal department for medical malpractice and liability. R.R. at 95a. In
early October 2016, Claimant reported to Ms. Thon that on September 14, 2016, she
had been on a shuttle driven by a young African-American male when it hit a curb
and Claimant was jostled. Id. at 96a & 100a-01a. Claimant explained to Ms. Thon
that she had not reported the incident immediately because she did not feel pain or
symptoms, but that she began feeling worse afterwards and was currently treating
and out of work on her doctors’ orders. Id. at 100a. Ms. Thon forwarded the
information to attorneys in her department and had no further contact with Claimant
or involvement in this case. Id. at 102a-03a.
             Mary Motte, whose work in Employer’s insurance department included
addressing any liability issues or claims arising out of its shuttle service, also


                                          4
testified for Employer. R.R. at 362a. Ms. Motte stated that she learned about the
September 14, 2016, incident after Claimant “called in and said that she was hurt on
a shuttle.” Id. at 363a. She testified that no other employee reported an incident or
an injury on a shuttle on September 14, 2016, and that Employer’s internal
investigation showed no evidence that an incident occurred. Id. at 366a-70a.
              Employer witness James Zamaris was an account manager for the
company that contracts with Employer for parking and shuttle services. R.R. at
105a-06a. Mr. Zamaris received an email forwarded from his supervisor (original
sender and date unknown) asking for information regarding a potential incident that
occurred on a shuttle between 6:30-7:00 a.m. on September 14, 2016. Id. at 106a-
07a. The runs are driven by four regular drivers and take 10-20 minutes each,
depending on traffic. Id. at 108a & 118a-19a. One of the drivers, Tahajud Ghafoor,
known as “T,” was a younger-looking African-American male, which is what the
request mentioned. Id. at 109a-10a & 124a. Mr. Zamaris testified that neither “T”
nor the other African-American shuttle driver that day reported an incident or injury
that morning or afterwards. Id. at 111a & 114a. The shuttle “T” was driving that
day was larger and “can’t deviate real well” off the regular route due to its size. Id.
at 114a. Mr. Zamaris believed an inquiry was made to “T” about what may have
happened, but Mr. Zamaris did not know the result of that inquiry except that “T”
declined to provide a written statement. Id. at 116a-17a.
             In response to the request for information, Mr. Zamaris secured
available video footage of two runs driven by “T” on the day and around the time of
the alleged incident. R.R. at 110a-16a. Mr. Zamaris did not request, receive, or
view any other footage from other drivers or runs that day, which by the time of his
testimony would have been deleted and recorded over by subsequent video. Id. at


                                          5
115a & 121a-23a. He acknowledged that video of the other drivers was available,
but he only sought video from runs driven by “T” during the relevant time and date
because he was asked to provide video of a younger-looking African-American
driver and he deduced it was “T.” Id. at 122a-24a.
             Roger Rosser, the safety manager for the shuttle company, testified that
Mr. Zamaris asked him to pull the video for the day and time at issue and review it
for any unusual incidents or evidence of reckless driving by a younger-looking
African- American male driver, whom Mr. Rosser, like Mr. Zamaris, deduced to be
“T.” R.R. at 155a & 164a. Generally, one view of the company’s video showed the
passengers in the interior bus cabin, and another view recorded outward from the
windshield to show the route being taken. Id. at 156a. The video storage cards last
30-35 days before being recorded over unless they are pulled due to a reported
incident. Id. at 158a. Based on the information provided by Mr. Zamaris, Mr. Rosser
pulled the footage from the two runs driven by “T” between 6:33 a.m. and 6:56 a.m.
Id. at 158a-60a. Mr. Rosser did not pull or review video of any other runs from that
morning. Id. at 162a. Mr. Rosser noted that neither of the buses driven by the two
African-American drivers needed repairs after the date at issue. Id. at 163a.
             Employer also presented both African-American drivers, Tahajud
Ghafoor (whom Mr. Zamaris and Mr. Rosser previously identified as “T”) and
Raymond Roberts. Mr. Ghafoor testified that he is one of the regular drivers on the
morning shuttle shift and that he drove a shuttle on September 14, 2016. R.R. at
167a. Due to the size of his bus, he would not have been able to drive a different
route other than his usual route. Id. He did not recall an incident matching
Claimant’s description occurring on September 14, 2016. Id. at 170a. Mr. Roberts
testified that he drove the same sized vehicle as Mr. Ghafoor and that they can vary


                                         6
routes if there is traffic, but because the buses are large, “there’s only so many ways
you can go.” Id. at 183a. Mr. Roberts agreed that he looks older than Mr. Ghafoor.
Id. at 184a. He did not recall an incident while he was driving on September 14,
2016. Id. at 185a. Mr. Roberts testified that if an incident had happened as
described, it would have shown up on the camera and would have to be reported,
particularly if there was vehicle damage. Id. at 185a-86a. Claimant did not
recognize Mr. Ghafoor or Mr. Roberts, whom she had seen when they testified, as
being the driver of the shuttle on the date of her injury. Id. at 208a.
             Employer also presented Thao Dinh from its human resources
department. R.R. at 511a. She handles Employer’s short-term disability program.
Id. at 513a. At the time of the incident, Employer fully self-funded short-term
disability at 60% of an employee’s salary up to a maximum of $2,000 per week with
a 24-week cap. Id. at 517a & 520a. Claimant was approved for short-term disability
from the date of injury September 16, 2016 (although Claimant did not go out of
work until September 20, 2016), through October 26, 2016. Id. at 521a-26a.
Claimant then received extensions and staggered payments, some of which were
partial because she was working part-time, through March 10, 2017, when Claimant
reached the 24-week maximum. Id. at 526a, 529a, & 539a. Ms. Dinh stated that
short-term disability benefits are taxed. Id. at 539a-43a. This is confirmed by
Exhibit 8 to her deposition, Employer’s payroll printouts, which show that the sums
Claimant received as short-term disability payments were net of deductions for
federal and state income taxes, Medicare and Social Security, Pennsylvania
unemployment compensation, and local township taxes. Id. at 621a-24a. The WCJ
noted that Claimant received a total of $25,616.73 in short-term disability, which




                                           7
Exhibit 8 to Ms. Dinh’s deposition establishes was the gross amount before the
deductions. See WCJ Decision at 14; see also R.R. at 621a-24a.2
                          II. The WCJ and Board Decisions
              The WCJ stated during the hearing that he had viewed the video of the
shuttle runs driven by “T” and did not detect an incident that corresponded to
Claimant’s description. R.R. at 147a-48a; see also WCJ Decision at 7-8; C.R. #9.
Ultimately, the parties stipulated on the record that based on the evidence that the
second shuttle run driven by “T” ended at 6:56 a.m. and that Claimant clocked in at
6:57 a.m., Claimant could not have been on the second run because she would not
have had time to get from the shuttle drop off to the time clock, which she previously
stated took at least five minutes. R.R. at 231a. The parties agreed, however, that
this did not preclude her being on the first run shown in the video. Id.
              The WCJ granted Claimant’s Petition, finding that she sustained a
disabling work-related injury defined as “an exacerbation of a preexisting C5-6
spondylosis and L4-5 stenosis” requiring a lumbar laminectomy. WCJ Decision at
16-17; C.R. #9. The WCJ awarded Claimant TTD benefits from September 20,
2016, through October 26, 2016; partial disability benefits from October 26, 2016,
through November 29, 2016; and total disability benefits again from November 29,
2016, through August 14, 2017, when Claimant resumed full-time work. Id. at 17;
C.R. #9. The WCJ also found Employer was entitled to a credit against only the net


       2
         For example, on December 2, 2016, Claimant’s payroll statement shows a gross short-
term disability payment of $2,077.06. R.R. at 622a. With two days of holiday pay and $5.52
received for “IMP INC,” Claimant’s total gross pay for that period was $2,865.30. Id. From that
amount, $713.03 total was withheld for federal and state income taxes, Social Security and
Medicare, Pennsylvania unemployment compensation, and local taxes based (presumably) on
Claimant’s area of residence. Id. After additional deductions for Claimant’s employee health
insurance and other similar employee options, Claimant received a net deposit of $1,755.60. Id.

                                              8
amount of short-term and long-term disability benefits Claimant received during the
relevant time period, rather than against the gross amount that Employer paid. Id.;
C.R. #9. On appeal, the Board affirmed as to Claimant’s eligibility for workers’
compensation wage loss benefits, the onset date for those benefits, and that her short-
term disability payments could be credited by Employer on a net basis.3 Board
Decision, 12/16/19, at 11-16; C.R. #12. Employer then petitioned this Court for
review.
                                            III. Issues
                 Employer appeals to this Court, asserting that: (1) the WCJ’s finding
that Claimant sustained a disabling work-related injury was not based on substantial,
competent evidence of record, but rather on speculation by the WCJ regarding the
events of the date of injury; (2) if a work-related injury occurred, the medical
evidence did not support the WCJ’s award of TTD benefits until November 29,
2016, when Claimant was first seen by Dr. Schmidt; and (3) the WCJ should have
awarded Employer’s credit for short-term disability benefits on a gross pre-tax basis
even though the amount Claimant actually received was the net amount after taxes
were withheld. Employer’s Br. at 4.4

       3
          The Board also concluded that based on the evidence, Employer may seek credit of
Claimant’s long-term disability benefits on a gross basis and reversed the WCJ on that issue.
Board Decision, 12/16/19, at 16-17; C.R. #12. As Claimant has not appealed the long-term
disability issue, this opinion does not address long-term disability benefits.
       4
           Employer states its issues verbatim as follows:

                 A.     Whether the [Board] erred in affirming the WCJ’s Order that was
                        not based upon sufficient, competent evidence of record as it was
                        instead based upon the speculation or belief of the WCJ as to what
                        may have occurred on the alleged [date] of injury as opposed to
                        being based upon the actual evidence of record?



                                                  9
 A. Substantial Competent Evidence of Occurrence of Work-Related Injury
              Employer first argues that the WCJ’s determination that Claimant
sustained a disabling work-related injury was not based on substantial and competent
evidence that an incident occurred on September 14, 2016, but rather on
impermissible speculation. See Employer’s Br. at 38-46. Employer points to its
witnesses’ testimony either denying or finding no evidence of a shuttle incident on
that day involving a younger-looking African-American male driver, as Claimant
recalled at the time. See id. at 38-40. Employer acknowledges that the WCJ found
Claimant’s testimony concerning the incident to be credible, but asserts that the WCJ
wrongly ignored evidence to the contrary, engaged in “pure speculation” to “come
up with some alternative theory upon which to award compensation benefits” and
went “out of his way to rule in favor of [] Claimant.” Id. at 40-43.
              Claimant responds that Employer, which had access to all of the shuttle
drivers and video from the morning of the incident, chose to limit its presentation to
video of “T’s” shuttle runs and testimony from the two African-American drivers,
based on Claimant’s initial recollection of the driver she had that morning. See
Claimant’s Br. at 24-26.          According to Claimant, Employer’s choice not to
investigate the matter further and present potential additional evidence that might

              B.       Whether the [Board] erred in affirming the WCJ’s Order that was
                       not supported by substantial competent evidence as to the award of
                       disability given the WCJ awarded periods of disability that were
                       [not] supported by the medical evidence of record?

              C.       Whether the [Board] erred in affirming the WCJ’s Order that
                       erroneously awarded a credit for only the net short term disability
                       benefits paid rather than the gross benefits as directed by the
                       Workers’ Compensation Act [Act of June 2, 1915, P.L. 736, as
                       amended, 77 P.S. §§ 1-1041.4, 2501-2710] as well as case law?

Employer’s Br. at 4.

                                               10
refute Claimant’s account of the incident (even if she did not correctly recall the
driver that morning) implicitly supports the WCJ’s determination that her accounts,
both in her testimony before the WCJ and previously to other witnesses, including
Ms. Thon, Ms. Motte, and Dr. Schmidt, were consistent and credible. See id. at 26.
Moreover, Claimant avers that she met her burden to show that being jostled in her
shuttle seat caused her to sustain disabling work-related injuries. See id. at 27. She
adds that it was not her burden to show that what happened was serious or
remarkable enough that it would have led to formal acknowledgements or reports of
other injuries, vehicle damage, or even a specific incident report. See id.
             As this Court has often opined, the primary role of the WCJ is well
settled:
             The WCJ is the fact finder, and it is solely for the WCJ . .
             . to assess credibility and to resolve conflicts in the
             evidence. Neither the Board nor this Court may reweigh
             the evidence or the WCJ’s credibility determinations. In
             addition, it is solely for the WCJ, as the factfinder, to
             determine what weight to give to any evidence. . . . As
             such, the WCJ may reject the testimony of any witness in
             whole or in part, even if that testimony is uncontradicted.

Hawbaker v. Workers’ Comp. Appeal Bd. (Kriner’s Quality Roofing Servs. &
Uninsured Emp. Guar. Fund), 159 A.3d 61, 69 (Pa. Cmwlth. 2017) (internal
citations, quotations, and brackets omitted). “Determining the credibility of the
witnesses is the quintessential function of the fact finder . . . . It is not an exact
science, and the ultimate conclusion comprises far more than a tally sheet of its
various components.” Dorsey v. Workers’ Comp. Appeal Bd. (Crossing Constr.
Co.), 893 A.2d 191, 195-96 (Pa. Cmwlth. 2006) (declining to “dissect and analyze
each of the WCJ’s reasons for his credibility determination”). An appellate tribunal
must view the WCJ’s reasoning as a whole and may overturn a credibility

                                         11
determination only if it is arbitrary and capricious, so fundamentally dependent on a
misapprehension of material facts, or so otherwise flawed, as to render it irrational.
See Casne v. Workers’ Comp. Appeal Bd. (STAT Couriers, Inc., and State Workers’
Ins. Fund), 962 A.2d 14 (Pa. Cmwlth. 2008). The reliability of a witness’s memory
is part of a fact-finder’s credibility determination. See Commonwealth v. Baez, 431
A.2d 909, 912 (Pa. 1981).
             Moreover, “substantial evidence” is such relevant evidence as a
reasonable person might accept as adequate to support a conclusion. See Waldameer
Park, Inc. v. Workers’ Comp. Appeal Bd. (Morrison), 819 A.2d 164 (Pa. Cmwlth.
2003); Hoffmaster v. Workers’ Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d
1152 (Pa. Cmwlth. 1998). In performing a substantial evidence analysis, the
evidence must be viewed in a light most favorable to the party that prevailed before
the WCJ. Waldameer Park, Inc.; Hoffmaster. In a substantial evidence analysis
where both parties present evidence, it is immaterial that there is evidence in the
record supporting a factual finding contrary to that made by the WCJ; rather, the
pertinent inquiry is whether there is any evidence which supports the WCJ's factual
finding. Waldameer Park, Inc.; Hoffmaster.
             Mere speculation or conjecture is insufficient to support a factual
finding, but where there exists the ability to draw reasonable and logical inferences
from evidence that is presented, including testimony, a conclusion so derived will
be sufficient, even if it may not be the only possible conclusion. See Fitzpatrick v.
Natter, 961 A.2d 1229, 1241-42 (Pa. 2008); see also Moore v. Workmen’s Comp.
Appeal Bd., 652 A.2d 802, 806 (Pa. 1995) (referee did not engage in speculation
where there was relevant supporting evidence).




                                         12
             Here, the WCJ observed and heard Claimant testify three times in
person, including under cross-examination by Employer’s counsel, and found
Claimant fully credible. See WCJ Decision at 14; C.R. #9. The WCJ observed that
Claimant consistently maintained her account of the September 14, 2016, incident
while under oath. See id. at 14; C.R. #9. The WCJ added that Claimant was candid
as to aspects of the experience that she did not recall, including the exact identity of
the driver beyond her initial belief that he had been a younger-looking African-
American male. See id. at 15; C.R. #9.
             In considering why Claimant did not immediately report what
happened, the WCJ noted that Claimant maintained, also candidly, that she did not
feel severe symptoms just after the incident, but that they developed two days later.
See WCJ Decision at 15; C.R. #9. After that, however, the WCJ remarked that
Claimant reported the incident to Ms. Scalla on September 19, 2016, went directly
to Employee Health, and treated consistently thereafter. See id. at 5-6 & 9. The
WCJ took into consideration Dr. Schmidt’s testimony as to Claimant’s recollection
of the incident and remarked that it was consistent with her testimony under oath.
See id. at 10 & 14-15. The WCJ also heard testimony from Employer’s fact
witnesses, including Ms. Thon, Mr. Zamaris, and Ms. Motte, that Claimant reported
an injury from an incident on the parking shuttle not long after the date she asserted
it occurred. See id. at 6-7, 11, & 14-15.
             On the other hand, the WCJ acknowledged the testimony of both
African-American drivers that no incident was recalled or reported. See WCJ
Decision at 8-9; C.R. #9. The WCJ also watched the video of “T’s” runs that was
pulled based on Claimant’s initial recollection that the driver was a younger-looking
African-American, which did not confirm an incident occurred. See id. at 7-8.


                                            13
Further, the WCJ considered the testimony of Employer’s medical witness, Dr.
Kramer, who acknowledged Claimant’s recounting of the incident but remained
skeptical due to the lack of any corroborating evidence. See id. at 12-13.
             After considering all the evidence, the WCJ concluded that Claimant’s
testimony had been credible as to the occurrence of the work-related parking shuttle
incident that caused her injury. See WCJ Decision at 14; C.R. #9. The WCJ stated
that Claimant had testified before him on multiple occasions and her account of the
incident was consistent throughout. See id. Claimant’s account was also consistent
with what she had previously told Dr. Schmidt, Dr. Kramer, and Employer’s fact
witnesses, particularly Ms. Thon from Employer’s legal department, who took
Claimant’s report of the incident. See id. at 14-15.
             The WCJ’s conclusion that the incident occurred as Claimant described
it was not shaken by Employer’s efforts to disprove her initial recollection of the
driver, including the testimony of “T,” Mr. Ghafoor, who fit Claimant’s description
but did not recall any incident during the runs he drove on September 14, 2016. The
WCJ explained:

             I note that the Claimant indicated in her conversation with
             Barbara Thon that she believed that the driver of the
             shuttle on September 14, 2016, was a younger[-]looking
             African American male and that Mr. Ghafoor would be the
             only individual who was driving her shuttle who would fit
             that description. The Claimant, in my judgement, was
             mistaken in identifying the driver. I believe that this
             mistake is not unexpected. The Claimant rode a shuttle on
             a daily basis and may have been more familiar with Mr.
             Ghafoor.

WCJ Decision at 15; C.R. #9. The WCJ presented an additional basis for Claimant’s
credibility, specifically that once she realized the full extent of disability benefits

                                          14
available to her, which exceeded what she would receive through workers’
compensation, she did not drop her claim, indicating her ongoing belief in its
validity. See id. at 14.
             In upholding the WCJ’s decision on appeal, the Board noted that the
video selected for viewing by Employer based on Claimant’s initial belief that the
driver had been a younger-looking African-American male was not likely to have
been the correct choice, because one of the two runs shown in that video was too
early and the other was too late, based on Claimant’s clock-in time. See Board
Decision at 12; C.R. #12. Further, while Employer presented testimony from the
two African-American drivers and submitted the related videos, the Board noted that
Employer chose not to present testimony or video from the other drivers, although
doing so might have strengthened its case in light of Claimant’s faulty recollection
of the driver of her shuttle that day. See id. Ultimately, the Board agreed with the
WCJ that Claimant’s memory of the actual incident, regardless of who was the
driver, was consistent and credible; thus, the Board found the WCJ’s credibility
finding was not arbitrary or capricious. See id.
             We agree with the Board that the WCJ’s determinations in this regard
are not subject to disturbance on appeal. Claimant’s memory may not have been
accurate as to who was driving the shuttle, but her recollection of the incident itself
did not waver over three in-person testimonies under oath. See R.R. at 41a-42a, 55a,
85a-91a & 208a. Her recollection was also corroborated by the testimony of Dr.
Schmidt, Ms. Thon, and Ms. Motte, all of whom either spoke with Claimant
personally when she reported the incident shortly after it occurred or were informed
about the incident by someone to whom Claimant had reported it. See id. at 96a,
100a-01a, 269a & 363a-65a.         Nothing prevented Employer from presenting


                                          15
additional video evidence or additional witnesses who might have more definitively
refuted Claimant’s account, such as the two additional drivers, the supervisor to
whom Claimant first reported the incident and injury, or the employee health clinic
provider who first saw Claimant for her injuries.
             As Claimant correctly points out, her burden was not to prove that the
incident was so severe or serious as to result in vehicle damage, injury to others, or
even a formal report. See Claimant’s Br. at 27. Her burden was to prove that she
sustained a work-related disabling injury. See, e.g., Ingrassia v. Workers’ Comp.
Appeal Bd. (Universal Health Servs., Inc.), 126 A.3d 394, 402 (Pa. Cmwlth. 2015).
In the end, the WCJ believed Claimant and found sufficient corroborative evidence
in the record to support her testimony. See WCJ Decision at 14-15; C.R. #9. This
was not speculation, but a balanced consideration of all the evidence at hand. We
find that the WCJ’s decision was supported by substantial evidence. We therefore
affirm the Board’s affirmance of the WCJ’s determination that Claimant sustained a
disabling work-related injury on September 14, 2016.
         B. Substantial Competent Evidence of Disability Onset Date
             Next, Employer asserts that even if Claimant sustained a disabling
work-related injury, the WCJ’s award of benefits to Claimant as of September 20,
2016, when she first stopped working due to her injuries, was not supported by
substantial record evidence. See Employer’s Br. at 46-47. Employer argues that
benefits should only have been awarded as of November 29, 2016, when Dr. Schmidt
first saw Claimant and kept her out of work. See id. Claimant responds that the
WCJ’s determination is amply supported by Claimant’s credible testimony
concerning the incident and her development of disabling pain two days later, Dr.
Schmidt’s credible testimony that Claimant sustained disabling injuries that


                                         16
reasonably manifested two days after the September 14, 2016, incident, and Dr.
Kramer’s acknowledgement that if the incident happened as described by Claimant,
she would have sustained at least sprain/strain injuries on September 14, 2016. See
Claimant’s Br. at 28-30.
             In a claim proceeding, the burden is on the claimant to prove all
necessary elements, including the date of onset of disability. See Pa. Uninsured
Emps. Guar. Fund v. Workers’ Comp. Appeal Bd. (Bonner), 85 A.3d 1109, 1114-15
(Pa. Cmwlth. 2014). As long as there is competent supporting medical evidence, the
WCJ’s factual determination of the onset of the disability will not be overturned on
appeal. See Ingrassia, 126 A.3d at 403.
             Here, Claimant testified that due to her condition, she did not return to
work the day after her appointment with Employee Health, September 19, 2016. See
R.R. at 45a. Claimant also treated with her primary care physician, Dr. Schogel, and
Dr. Alcala, a panel orthopedist, and testified that both kept her out of work. See id.
at 46a & 50a-51a. She returned to work in late October 2016 with Dr. Alcala’s
restrictions limiting her to four hours a day and she missed some days thereafter due
to her condition. See id. at 47a-48a. As a result of working part time due to Dr.
Alcala’s restrictions and missing days due to her condition, she sustained wage
losses. See id. Dr. Schmidt testified that he saw and examined Claimant for the first
time on November 29, 2016, and, although she was then working part time, he took
her out of work entirely on that date. See id. at 269a-70a.
             As set forth above, the WCJ found Claimant wholly credible. See WCJ
Decision at 14; C.R. #9. This included Claimant’s testimony that the nature and
extent of her injuries and condition after the incident were too disabling to resume
work after her Employee Health appointment on September 19, 2016. See R.R. at


                                          17
45a. The WCJ’s credibility determination also included Claimant’s unobjected-to
testimony that Dr. Schogel and Dr. Alcala, both of whom saw Claimant before Dr.
Schmidt, kept her out of work entirely through late October, after which she returned
part time under restrictions. See id. at 46a & 50a-51a. Based on finding Claimant’s
testimony entirely credible, the WCJ awarded TTD benefits from September 20,
2016, through October 26, 2016, and partial benefits based on Claimant’s part-time
return to work under Dr. Alcala’s restrictions from October 26, 2016, through
November 29, 2016, when Claimant first saw Dr. Schmidt and he took her entirely
out of work. See id. at 16.
             The Board upheld the WCJ’s award, citing the WCJ’s credibility
determination in Claimant’s favor as to the time between the incident and November
29, 2016. See Board Decision at 13-14 n.4; C.R. #12. We agree. As cited above
with reference to Hawbaker and Casne, a WCJ’s credibility determination must be
upheld unless arbitrary and capricious; the WCJ’s conclusions here as to the onset
of disability are neither. Claimant’s testimony, which was credited by the WCJ,
constituted substantial evidence concerning the onset of Claimant’s disability on
September 20, 2016. Waldameer Park, Inc.; Hoffmaster. We therefore affirm that
date for the commencement of Claimant’s benefits as set forth in the WCJ’s opinion
and order.
             C. Short-Term Disability Credit on Gross or Net Basis
                                1. Applicable Law
             Finally, Employer asserts that the Board erred in affirming the WCJ’s
decision to award Employer a credit for Claimant’s short-term disability payments
on the amount that Claimant received, which was net after taxes, rather than the




                                         18
gross pre-tax amount that Employer actually paid.5 See Employer’s Br. at 47-50.
The WCJ did not cite legal authority for concluding that Employer’s credit was
limited to the net amount Claimant received, but the Board, in affirming, cited
Section 204(a) of the Pennsylvania Workers’ Compensation Act6 (Act), 77 P.S. §
71(a), and Murphy v. Workers’ Compensation Appeal Board (City of Philadelphia),
871 A.2d 312, 316 (Pa. Cmwlth. 2005). See Board Decision at 14-16; C.R. #12.
The Board stated that under Section 204(a) and Murphy, because the short-term
disability payments Claimant received were in lieu of compensation, Employer was
entitled to a credit, but only “to that amount actually paid to Claimant,” i.e., the net
amount. See id. at 16; C.R. #12.
                An employer is entitled to a credit or offset against its workers’
compensation liability for the amounts paid to a disabled employee that are not
wages for work performed but are in relief of the employee’s inability to work. See
Marsh v. Workmen’s Comp. Appeal Bd. (Prudential Ins. Co.), 673 A.2d 33, 35 (Pa.
Cmwlth. 1996). This is true even where the employer makes disability payments
while denying that it is liable to pay workers’ compensation benefits. See Boeing
Helicopters v. Workers’ Comp. Appeal Bd. (Cobb), 713 A.2d 1181, 1185 (Pa.
Cmwlth. 1998). An employer seeking credit for such disability payments bears the
burden of proving the extent to which it funded the payments at issue. See Glaze v.
Workers’ Comp. Appeal Bd. (City of Pittsburgh), 41 A.3d 190, 196 (Pa. Cmwlth.
2012).

       5
         As noted above in note 2, the WCJ also awarded Employer a credit for long-term benefits
on a basis net of taxes, which the Board reversed because there was no evidence that taxes were
withheld from those funds received by Claimant. Those determinations are not at issue in this
appeal.
       6
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.

                                                19
             Employer posits that the WCJ and the Board incorrectly “attempted to
apply” Section 204(a) of the Act, 77 P.S. § 71(a), which, inter alia, addresses
offsets for pension benefits received on a disability basis and, through regulations,
limits them to a net recovery based on the claimant’s received sums. See Employer’s
Br. at 47. Employer contends the issue is instead governed by Section 319 of the
Act, 77 P.S. § 671, which specifically addresses non-pension disability benefits and
allows employers to subrogate them “to the amount so paid.” Id. at 47-48 (citing
Station v. Workmen’s Comp. Appeal Bd. (Pittsburgh Steelers Sports, Inc.), 608 A.2d
625 (Pa. Cmwlth. 1992), superseded by statute on other grounds as recognized in
Pittsburgh Steelers Sports, Inc. v. Workers’ Comp. Appeal Bd. (Trucks), 224 A.3d
442 (Pa. Cmwlth. 2020)). Employer also cites Marsh for the premise that the income
tax aspects of non-pension disability payments are not relevant to an employer’s
eligibility to receive a credit for such payments to the extent that it paid a gross or
pre-tax amount to the claimant. See id. at 49-50.
             Employer is correct that Section 204(a) of the Act does not apply here.
Section 204(a) authorizes employer offsets when the injured worker’s receipt of
workers’ compensation benefits is concurrent with receipt of unemployment
compensation benefits, old age Social Security benefits, severance benefits, and
pension benefits. See 77 P.S. § 71(a). Read superficially, Section 204(a) and the
accompanying regulations allow an employer to claim credit only to the amount
“received by the employe” and “the net amount an employe receives,” which at first
glance appears to limit an employer credit to a net recovery. See 77 P.S. § 71(a) &
34 Pa. Code § 123.8. Although the term “disability benefits” appears in the
regulation definitions, it is as part of the definition of “pension” funds intended to
provide retirement income, which may consist of funds for age-related retirement or


                                          20
for a disability that may or may not be work-related. 34 Pa. Code § 123.2.7 The
short-term disability benefits Claimant received here are not in the nature of a
pension. Therefore, Section 204(a) is inapposite to this matter and the Board erred
in relying upon it, as well as on Murphy, which is a pension case, to limit Employer’s
credit to a net amount. See Board Decision at 14; C.R. #12.
               Employer correctly asserts that employer credits for non-pension
disability payments, which injured workers like Claimant may receive when an
employer challenges a workers’ compensation claim and litigation is pending, are
governed by the second paragraph of Section 319 of the Act, which states:

               Where an employe has received payments for the
               disability or medical expense resulting from an injury in
               the course of his employment paid by the employer or an
               insurance company on the basis that the injury and
               disability were not compensable under this [A]ct in the
               event of an agreement or award for that injury the
               employer or insurance company who made the payments
               shall be subrogated out of the agreement or award to the
               amount so paid, if the right to subrogation is agreed to by
               the parties or is established at the time of hearing before
               the [WCJ] or the [B]oard.



       7
          With regard to pension benefits, which may include disability pension benefits, Section
204(a) states: “[T]he benefits from a pension plan to the extent funded by the employer directly
liable for the payment of compensation which are received by an employe shall also be credited
against the amount of the award made[.]” 77 P.S. § 71(a). The regulations pertaining to Section
204(a) state that it is limited to “amounts received from defined-benefit and defined-contribution
plans” and that “[w]orkers’ compensation benefits otherwise payable shall be offset by the net
amount an employe receives in pension benefits to the extent funded by the employer directly
liable for the payment of workers’ compensation.” 34 Pa. Code. § 123.8. The regulations define
“net” as: “The amount of unemployment compensation, Social Security (old age), severance or
pension benefits received by the employe after required deductions for local, State and Federal
taxes and amounts deducted under the Federal Insurance Contributions Act (FICA) (26 U.S.C.A.
§§ 3101-3126).” 34 Pa. Code § 123.2.

                                               21
77 P.S. § 671 (emphasis added). Relevant to this appeal, the key language in Section
319 is “the amount so paid” by the employer, which Employer argues allows it to
claim a credit on the pre-tax gross amount of payments made, as compared with the
inapposite language in Section 204(a) to the effect that credits are based on the
amount “received by the employe,” which indicates allowance of a post-tax net
credit based on the amount the claimant actually receives. Compare 77 P.S. § 671,
with 77 P.S. § 71(a).
              Our courts have not directly addressed whether a credit for non-pension
disability payments under Section 319 may be taken by the employer on the gross
amount paid or if it is limited to an amount net after withheld taxes.8 In Marsh, the
employer contested the work-relatedness of the claimant’s injury and the claimant
received non-pension short-term disability benefits under Section 319. See 673 A.2d
at 34. The employer sought a credit when the claimant was subsequently awarded
workers’ compensation benefits, but the claimant argued that the short-term
disability benefits he received were in the nature of sick leave payments and
therefore not subject to a credit. See id. at 35. This Court found against the claimant
on that issue, and then added:

              Marsh attempts to distinguish the short-term disability
              payments and workers’ compensation benefits based on
              their taxability. Marsh argues that because taxes were
              withheld from the disability payments, Prudential should
              not get credit against workers’ compensation benefits,

       8
         Previous decisions addressing this question have generally done so in the context of
Section 204(a) and its regulations rather than Section 319. See, e.g., Dailey v. Workers’ Comp.
Appeal Bd. (Commonwealth of Pa.) (Pa. Cmwlth., No. 97 C.D. 2018, filed Aug. 8, 2018); Harrison
v. Workers’ Comp. Appeal Bd. (Commonwealth of Pa.), 165 A.3d 1019 (Pa. Cmwlth. 2017);
Minnich v. Workers’ Comp. Appeal Bd. (Wiremold Co.) (Pa. Cmwlth., Nos. 2293 C.D. 2007 & 12
C.D. 2008, filed Nov. 12, 2008).

                                              22
             which are not taxed. Although Marsh may have reason to
             concern himself with the tax attributes of various types of
             compensation, the income tax treatment of the employer-
             provided payments is irrelevant to the issue of credit.

Id. In a footnote, this Court explained: “That the Internal Revenue Code exempts
workers’ compensation benefits from income, 26 U.S.C. § 104(a), while including
all or part of other employer-provided benefits is largely a matter of Congressional
policy objectives and often has little to do with actual differences between items of
income.” Id. at 35 n.2. Marsh therefore considered whether the tax aspects of non-
pension disability payments disqualify them from being subject to an employer
credit at all under Section 319. The answer is no, but that does not quite answer the
question here, which is whether, having established that such payments are subject
to an employer credit, such a credit should be based on the pre-tax gross amount paid
by the employer or the post-tax net amount received by the claimant.
             In Station, a professional football player sustained a career-ending
injury and sought workers’ compensation benefits. See 608 A.2d at 627. The
claimant had previously received an “injury grievance” payment in a lump sum of
$18,000 based on the terms of a league-wide collective bargaining agreement. See
id. at 626. He was awarded workers’ compensation benefits with the caveat that the
employer could modify his benefits via a credit or reimbursement based on other
compensation received, but the credit would be on the net post-tax amount and not
the gross pre-tax amount of $18,000. See id. at 627 & 632. This Court did not
analyze the question under Section 319, but nevertheless found that the employer
could receive credit for the gross amount, stating:

             We agree with the Board’s decision that the gross award
             to [c]laimant was his “payment,” subject to
             reimbursement.     That portion of an employe’s
                                         23
             compensation withheld by an employer as required by law
             remains the property of the employe, who can file an
             appropriate return to have it refunded to him if taxes are
             not owed thereon. The total amount of the award,
             therefore, was [c]laimant’s payment, out of which
             [e]mployer paid taxes on [c]laimant’s behalf.
             Accordingly, we hold the entire (gross) amount of the
             award to be reimbursable and affirm the Board’s decision
             that the amount is $18,000.00.
Id. at 632. Station’s determination that credits on injury grievance payments made
to professional athletes may be assessed on the gross amount paid by the employer
has not been cited in cases not involving professional athletes, but its approach may
be analogized to the facts here concerning Employer’s payment to Claimant of short-
term disability payments because both sums are in the nature of payments made to
an injured person in lieu of salary. See Joyner v. Workmen’s Comp. Appeal Bd.
(Pittsburgh Steelers Sports, Inc.), 667 A.2d 13, 14 n.1 (Pa. Cmwlth. 1995) (“An
injury grievance is a claim or complaint . . . wherein the player alleges that he is
released from the club while still injured and is physically unable to perform the
services required of him by that contract because of an injury incurred in the
performance of his services under the contract.”).
             Accordingly, for the purposes of this appeal, which addresses non-
pension disability payments, we find Section 319 instructive. Section 319 clearly
states that when a claimant receives workers’ compensation benefits after litigation
of a claim petition, “the employer or insurance company who made the payments
shall be subrogated out of the . . . award to the amount so paid.” 77 P.S. § 671
(emphasis added). We are bound to interpret statutory language according to its
plain meaning. See, e.g., Blessing v. Workers’ Comp. Appeal Bd. (Heintz Corp.),
737 A.2d 820, 822 (Pa. Cmwlth. 1999) (citing Section 1903(a) of the Statutory
Construction Act of 1972, 1 Pa.C.S. § 1903(a)). Moreover, as the WCJ correctly
                                         24
observed, if an employer withholds taxes from disability payments and there is a
subsequent determination that the claimant should have received untaxed workers’
compensation benefits instead of taxed disability payments, the claimant may seek
a tax refund for the amounts withheld by the employer. See WCJ Decision at 16;
C.R. #9.
             Thus, crediting the employer with the gross amount of its short-term
disability payments creates neither a loss to the claimant nor a windfall to the
employer. By contrast, allowing the employer only a net credit creates a loss to the
employer and a potential windfall to the claimant, as only the claimant, not the
employer, may recoup taxes improperly withheld.          We therefore find that an
employer may seek a credit for the gross pre-tax amount it pays out in non-pension
disability payments pending adjudication of a claim petition.
                   2. Evidence of Amount Paid by Employer
             In support of its request for a credit on the gross amount it paid out in
short-term disability payments, Employer presented Thao Dinh from its human
resources department. See R.R. at 511a-52a. She manages Employer’s short-term
disability program through Sun Life. See id. at 513a & 516a. She testified that at
the time of the incident, Employer fully self-funded its short-term disability at 60%
of an employee’s salary up to a maximum of $2,000 per week with a 24-week cap.
See id. at 517a, 519a & 520a. Ms. Dinh further explained that Claimant was
approved for and received short-term disability when she was out of work entirely
from September 20, 2016, through October 26, 2016. See id. at 521a. Subsequently,
Claimant received extensions and staggered payments, some of which were partial
because she was working part-time, through March 10, 2017, when she reached the
24-week maximum. See id. at 521a, 526a & 529a-30a.


                                         25
               Ms. Dinh stated that Claimant’s short-term disability benefit payments
had taxes withheld. See R.R. at 539a-43a. This was supported by Exhibit 8 to Ms.
Dinh’s deposition, which was Claimant’s payroll records showing short-term
disability payments for the relevant dates, including both the gross “starting” figure
and deductions withheld for federal, state, and local taxes. See id. at 621a-24a.9 The
WCJ credited Ms. Dinh’s testimony, found that Claimant received a “total amount”
of $25,616.73 in short-term disability, and concluded that Employer’s credit should
be limited to “the net amount paid to the Claimant.” WCJ Decision at 14 & 16; C.R.
#9. Exhibit 8 to Ms. Dinh’s deposition clarifies, however, that $25,616.73 was the
gross amount paid out by Employer prior to deductions for the amounts it withheld
for tax purposes. See R.R. at 621a-24a. Therefore, the actual “total amount”
received by Claimant was lower than $25,616.73. The Board correctly characterized
the amount at issue, writing that “Claimant’s short-term disability benefits totaled
$25,616.73, out of which taxes were taken.” Board Decision at 15-16; C.R. #12.
               As explained above, the WCJ found that Employer’s credit on the short-
term disability payments should be on a net basis, and the Board affirmed on the
basis that the payments Claimant received were governed by Section 204(a) of the
Act, which would have allowed only a net recovery. See WCJ Decision at 16; C.R.
#9; Board Decision at 14-16; C.R. #12. But because Section 319 governs the
payments at issue here and directs that an employer may claim a credit to the gross
amount paid, as discussed supra, the WCJ and the Board both erred in limiting
Employer’s credit to the net amount paid to Claimant. Employer was therefore
entitled to a credit of $25,616.73, which the evidence established was the gross




      9
          See supra note 3 for a breakdown of a representative pay period.
                                                26
amount of short-term disability benefits paid by Employer. See WCJ Decision at 14
& 16; Board Decision at 15-16.
             It is true that Claimant directly received less than $25,616.73 after
withholdings for federal, state, and local taxes. However, the appropriate legal
standard, based on Section 319 of the Act, specifically addresses non-pension
disability benefits like those at issue here and allows employers to subrogate them
“to the amount so paid.” 77 P.S. § 671. Employer therefore satisfactorily established
its entitlement to a credit for the full amount it paid, i.e., the gross pre-tax payment
of $25,616.73. To the extent there may have been amounts withheld for tax purposes
that Claimant should have received, she may seek refunds from the appropriate
taxing authorities. See WCJ Decision at 16; see also Station, 608 A.2d at 632.
             In summary, the WCJ erred in concluding that Employer did not prove
its entitlement in both law and fact to a credit for the gross amount of $25,616.73
that it paid. See WCJ Decision at 16; C.R. #9. The Board subsequently erred in
finding this issue is governed by Section 204(a) of the Act, 77 P.S. § 71(a), the
regulations concerning Section 204(a), and Murphy, all of which pertain to and set
forth specific rules for credits based on disability payments received in the nature of
a pension. See Board Decision at 14-16; C.R. #12. Here, the payments Claimant
received were not in the nature of a pension and therefore are governed by Section
319 of the Act, which expressly allows an employer to subrogate non-pension
disability payments made in lieu of workers’ compensation benefits pending the
outcome of a litigated claim petition to the extent of “the amount so paid” by the
employer. 77 P.S. § 671. We therefore reverse the Board’s order to the extent that
it affirmed the WCJ’s determination that the short-term disability benefits Claimant




                                          27
received were to be credited to Employer net of federal, state, and local tax
withholdings.
                                   IV. Conclusion
             Accordingly, we: (1) affirm the Board’s conclusion that Claimant
sustained a work-related disabling injury on September 14, 2016; (2) affirm the
Board’s conclusion that Claimant was eligible for workers’ compensation benefits
beginning on September 20, 2016; and (3) reverse the Board’s conclusion that the
short-term disability benefits Claimant received were to be credited to Employer net
of federal, state, and local tax withholdings.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          28
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


West Penn Allegheny Health             :
System, Inc. and BrickStreet           :
Administration Services,               :
                  Petitioners          :
                                       :
            v.                         :
                                       :
Workers’ Compensation Appeal           :
Board (Cochenour),                     :   No. 85 C.D. 2020
                 Respondent            :


                                   ORDER


            AND NOW, this 16th day of April, 2021, the order of the Workers’
Compensation Appeal Board is AFFIRMED as to the occurrence of a work-related
injury sustained by Eda Cochenour on September 14, 2016, and AFFIRMED as to
the commencement of her workers’ compensation benefits on September 20, 2016.
The order of the Workers’ Compensation Appeal Board is REVERSED as to the
credit for short-term benefits paid by West Penn Allegheny Health System, Inc. to
Eda Cochenour, which West Penn Allegheny Health System, Inc. may recover on a
pre-tax-withholding gross basis.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge